 
Exhibit 10.1

 
THIS THIRD AMENDMENT AGREEMENT, dated as of December 19, 2006 (this “Third
Amendment”) is by and between, National Australia Bank Limited, New York Branch
(the “Bank”), XL Capital Ltd, a company incorporated under the laws of the
Cayman Islands, X,L. America, Inc., a Delaware corporation, XL Insurance
(Bermuda) Ltd, a Bermuda limited company, and XL Re Ltd, a Bermuda limited
liability company (collectively, the “Account Parties” and each an “ Account
Party”)
 
WITNESSETH,
 
WHEREAS, the Account Parties each have requested that the Bank amend that
certain Master Standby Letter of Credit and Reimbursement Agreement dated as of
September 30, 2005 (as amended by that certain amendment agreement dated as of
December 30, 2005 and that certain Second Amendment Agreement dated as of May
26, 2006, the “Agreement”), effective as of the date hereof (the “Amendment
Effective Date”) in order to extend the Termination Date and to make such other
changes as set forth herein; and
 
WHEREAS, the Bank is willing, on the terms and conditions set forth below, to
amend the Agreement as set forth below;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
SECTION 1. Defined Terms. Capitalized terms used herein and not defined herein
shall have the meanings specified in the Agreement.
 
SECTION 2. Amendments to the Agreement.
 
A.  As set forth in Section 1 of the Agreement, the Termination Date, as amended
hereby, shall be December 31, 2007;
 
B.  Section 4 of the Agreement shall be deleted in its entirety and replaced
with the following:
 
4. The Account Parties agree, jointly and severally, to pay to the Bank,
quarterly in arrears on the last business day of each March, June, September and
December and commencing December 30, 2006, (i) a facility fee which shall accrue
at a rate per annum equal to 0.05% on the Commitment amount (whether used or
unused); and (ii) letter of credit fees which shall accrue at a rate per annum
equal to 0.25% of the amount available to be drawn under each Letter of Credit.
All fees payable hereunder shall be computed on the basis of a 360-day year and
paid for the actual number of days elapsed (including the first day but
excluding the last).
 
SECTION 3. Conditions to Effectiveness. This Third Amendment shall become
effective as of the Amendment Effective Date upon the due execution and delivery
thereof by the parties hereto.
 
SECTION 4. Representations and Warranties. In order to induce the Bank to enter
into this Third Amendment, each Account Party hereby represents and warrants to
the Bank on behalf of itself: (i) the representations and warranties contained
in the Agreement are true and correct on and as of the Amendment Effective Date
as though made on and as of such date, except for changes which have occurred
and which were not prohibited by the terms of the Agreement; (ii) no Event of
Default or other event or condition which, with notice or the lapse of time or
both, would give rise to an Event of Default has occurred and is continuing, or
would result from the execution, delivery and performance by such
 

 
 

--------------------------------------------------------------------------------

 

Account Party of this Third Amendment or the Agreement (as amended by this Third
Amendment); (iii) that such Account Party has full power, right and legal
authority to execute, deliver and perform its obligations under this Third
Amendment; and (iv) that each of this Third Amendment and the Agreement as
amended hereby constitutes a legal, valid and binding obligation of such Account
Party enforceable against such Account Party in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization
or moratorium, or similar laws affecting the enforcement of rights of creditors
generally, and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).
 
SECTION 5. Reference to and Effect on the Documents. Each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof’, “herein” or words of like
import, and each reference to the Agreement in documents related to the
Agreement, shall mean and be a reference to the Agreement as amended hereby.
Except as specifically amended hereby, the Agreement and all such related
documents, and all other documents, agreements, instruments or writings entered
into in connection therewith, shall remain in full force and effect and are
hereby ratified, confirmed and acknowledged by each Account Party, severally on
behalf of itself.
 
SECTION 6. Governing Law. This Third Amendment and the rights and obligations of
the parties hereunder shall be governed by and construed and interpreted in
accordance with the substantive laws of the State of New York, without regard to
its conflict of laws principles.
 
SECTION 7. Counterparts. This Third Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Third Amendment by signing any
such counterpart. Delivery of any executed counterpart of this Third Amendment
by facsimile or electronically shall constitute effective delivery thereof.
 

 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
 
NATIONAL AUSTRALIA BANK LIMITED
(ABN 12 004 044 937), New York Branch
 
By:  /s/ Clinton Johnson
        Name: Clinton Johnson
        Title:   Senior Vice President


XL CAPITAL LTD
 
By:  /s/ Simon Rich            
        Name:  Simon Rich
        Title:    Senior Vice President and
                     Controller
XL INSURANCE (BERMUDA) LTD
 
By:  /s/ C. Stanley Lee            
        Name:  C. Stanley Lee
        Title:    Senior Vice President,
                     Chief Financial Officer
   
X.L. AMERICA, INC.
 
By:  /s/ Kenneth P. Meagher            
        Name:  Kenneth P. Meagher
        Title:    Vice President and Assistant
                     Secretary
XL RE LTD
 
By:  /s/ Andrew Turnbull            
        Name: Andrew Turnbull
        Title:    Senior Vice President
   

 
 
 
 
-3-

